El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El presente recurso lia sido establecido por Víctor P. Mar-tínez contra sentencia de la Corte de Distrito de Agnadilla dictada en grado de apelación con fecha 21 de febrero de 1914 por la que, decidiendo las excepciones opuestas a la demanda ■de que no aduce hechos suficientes para determinar una causa de acción y la de res judicata, resolvió que la ley está en favor de la primera de las excepciones alegadas y desestimó la de-manda con las costas, autorizando, sin embargo, a la parte de-mandante para que pueda entablar nueva demanda de acuerdo con los términos de la opinión que dijo dictaría. En cuanto a la segunda excepción de cosa juzgada, la declaró sin lugar.
Aun cuando el apelante alega como el único error come-tido, el que la corte inferior infringió el artículo 106 del Có-digo de Enjuiciamiento Civil al admitir la excepción mencio-nada sin que se especificaran los motivos y fundamentos en que se basaba, sin embargo, ese motivo es insostenible por-que según se dijo por esta corte en el caso de la Liga de Propietarios v. La Ciudad de San Juan, 14 D. P. R., 89, inter-pretando el artículo 106 que se dice infringido, idéntico a la .sección 431 del Código de Enjuiciamiento Civil de California ‘c una excepción previa fundada en ‘ que la corte no es compe-tente para conocer, bien de las personas de los demandados o bien de la materia del pleito’ y ‘que la demanda no aduce hechos suficientes para determinar una causa de acción,’ es ¡suficientemente explícita, según las reglas de interpretación adoptadas por las cortes de California. Ellisen v. Halleck, 6 Cal., 387.”
Aun cuando el recurso no es sostenible por el error que se alega haber cometido la corte, sin embargo, como la ape-lación se ha interpuesto contra una sentencia que declara que la demanda no aduce hechos suficientes para determinar una causa de acción, se hace preciso que examinemos las alega-ciones' de la demanda, porque si es errónea, debemos conside-*211rarla, de acuerdo con la regia 43 de las de esta corte, pues sería un error fundamental.
La demanda de Víctor P. Martínez está dirigida contra Juan Antonio Jiménez y Juan de Dios Torres y sus alegacio-nes sustanciales son: que el demandado Jiménez tenía suscrita una obligación a favor del causahabiente del demandante por $371.45 que se comprometió a pagarle el 30 de octubre de 1908 afectando a su cumplimiento sus bienes habidos y por haber'; que a pesar de ese documento, ocultando ese gravamen y poniéndose de acuerdo los demandados y sus familia-res, Juan de Dios Torres demandó a Juan Antonio Jiménez para que le pagara $500 que le había facilitado graciosamente y sin garantías, hechos que según el demandante, no pueden menos de ser simulados y engañosos, pues ni el Torres tenía posición para tales desembolsos ni es racional y lógico que él los hiciera sin interés y sin garantías; que en dicho pleito, cuya demanda no estaba jurada, presentó el demandado Jimé-nez una exposición jurada con fecha 20 de diciembre de 1909 solicitando que se dictase sentencia sin celebración de juicio a favor de Torres por la expresada suma y que con el fin ■de garantizarlos de circunstancias eventuales, dicha senten-cia gravara y recayera sobre ciertos bienes que se relacionan en la demanda; que el mismo día 20 de diciembre de 1909 el juoz dictó sentencia sin juicio condenando a Jiménez a pagar esa cantidad y disponiendo que se librara ejecución contra los bienes del deudor para satisfacerla, entendiendo el deman-dante que ese procedimiento no puede tener valor alguno porque se ocultó el gravamen anterior de Martínez, no se da fe del conocimiento de Jiménez en la diligencia del jura-mento de su exposición, ni se adujo evidencia para justificar-la deuda ni las circunstancias eventuales por las que se garan-tizaba el crédito de Torres, de todo lo cual entiende que resulta la conspiración de los demandados para burlar los derechos del demandante; que el demandante dedujo demanda cóñtra Jiménez por su acreencia y obtuvo sentencia favorable: en 7 de marzo de 1910 y para satisfacerla él márshal anun-*212ció la venta de los bienes a que se ha referido; que en 17 de marzo de 1910 fué inscrita en el registro de la propiedad la sentencia de 20 de diciembre de 1909; que Torres presentó una acción de tercería contra el demandante y contra Jimé-nez en 26 de Mayo de 1910 cuya diligencia de emplazamiento no manifiesta el sitio donde se verificó; que el apelante no pudo contestar esa tercería por causas ajenas a su voluntad y se dictó sentencia en 13 de junio de 1910 por la que se ordenó que Juan de Dios Torres recobrara con preferencia a Martínez su sentencia de los bienes afectos a ella, entendiendo el deman-dante que esa sentencia no puede tener valor porque se dictó sin constar el sitio donde se verificó el emplazamiento, sin el correspondiente juicio, por haberse condenado en costas a los demandados y además porque siendo el crédito de Martí-nez anterior al de Torres tenía derecho preferente; que en el juicio de Torres contra Jiménez se ordenó qué el marshal vendiera los bienes embargados y con su resultado diese cuenta para lo que procediera y los bienes fueron vendidos y adjudicados a Juan de Dios Torres por su acreencia y las costas, otorgándosele la correspondiente escritura pública, entendiendo el demandante que esas diligencias no tienen valor alguno jjor ser consecuencias de un contrato nulo y de un procedimiento contrario a la ley; que apesar de esa venta Jiménez sigue en las fincas como dueño con el consentimiento de Torres y resulta insolvente para pagar la deuda del de-mandante.
En vista de esos hechos pidió que se anulase el contrato de préstamo'.entre Jiménez y Torres y también el pleito se-guido entre ellos para su cobro y el de tercería de que se ha hecho referencia, la inscripción en el registro de la sentencia de 20 de diciembre de 1909 recaída a favor de Torres; que s« declare nula la escritura de venta que otorgó el márshal y que las fincas mencionadas queden sujetas al pago del crédito del demandante.
El extracto que hemos hecho de la demanda revela que las nulidades que se pretenden descansan principalmente en el *213hecho de que la deuda que Jiménez reconoció a favor de Torres era simulada y para defraudar los derechos del demandante, pero el solo hecho de que Torres demandara a Jiménez para el pago de una deuda no consignada en documento y de que éste reconociera la certeza de la deuda y relacionara bienes donde la sentencia pudiera hacerse efectiva, no es bastante para llegar a la conclusión de que se trataba de una reclama-ción simulada para defraudar* a* Martínez en sus derechos de acreedor de Jiménez, ni tampoco los errores de procedi-miento que el juez y el márshal-hayan podido cometer demues-tran por sí solos el fraude. '
La única alegación de fraude en la simulación de la deuda de Jiménez a Torres está hecha en tales términos que más bien parece una suposición del demandante que su afirmación de fraude, deduciéndolo de que no parece racional y lógico que se hiciera un préstamo sin interés y sin garantías. Si tal préstamo es simulado porque no se hizo la entrega del dinero que reclamaba Torres a Jiménez, ha debido esto ale-garse afirmativamente y no en la forma de suposición que ha expuesto el demandante.
Para que una demanda fundada en fraude sea suficiente, es necesario que los hechos que en ella se aleguen sean de tal naturaleza que, tomándolos por ciertos, puedan justificar una sentencia condenatoria, lo que no ocurre en el presente caso en que la alegación de fraude está limitada a deduccio-nes y suposiciones. Este defecto de la demanda puede sub-sanarse como lo ha reconocido el juez de la corte inferior al conceder permiso para presentar nueva demanda.
Por las razones expuestas la sentencia apelada debe ser' confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Asociados Wolf, del Toro y Hutchison.